Case 1:19-cv-01853-SAG Document 83-5 Filed 07/23/21 Page 1 of 5




      Exhibit 37
Case 1:19-cv-01853-SAG Document 83-5 Filed 07/23/21 Page 2 of 5
Case 1:19-cv-01853-SAG Document 83-5 Filed 07/23/21 Page 3 of 5
Case 1:19-cv-01853-SAG Document 83-5 Filed 07/23/21 Page 4 of 5




      Exhibit A
                Case 1:19-cv-01853-SAG Document 83-5 Filed 07/23/21 Page 5 of 5
             From: Jamie Klarman <james.klarman@maryland.gov>
                To: Claire Dant <claire.dant@teambethel.org>
           Subject: Handbook review information
              Date: Wed, 21 Feb 2018 13:33:16 -0500
      Attachments: Enforcing_Nondiscrimination_and_Reimbursement_Memo_01-04-18_(1).docx
     Inline-Images: changingMD.png




--
                                  Jamie Klarman

                                  Nonpublic Schools Program
                                  Coordinator

                                  Maryland State Dept. of Education
                                  Division of Business Services

                                  200 W. Baltimore Street

                                  Baltimore, Maryland 21201

                                  james.klarman@maryland.gov
                                  410-767-0141 (office)

                                  Click here to complete a three
                                  question customer experience
                                  survey




                                                                        BETHEL DEFENDANTS2314.001
